DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of claims 1-13 without traverse in the reply filed on 10/19/2021 is acknowledged. Claim 14-20 are canceled. New claims 21-27 are added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US publication 2017/0345731 A1), hereinafter referred to as Chiang731.

Regarding claim 1, Chiang731 teaches a semiconductor device package (fig. 9 and related text), comprising: a carrier (100/108, [0014-0015]) having a first surface (surface near 110) and a second surface (surface near 116) opposite to the first surface; an emitting element (AT, [0017]) disposed on the first surface of the carrier (fig. 9); and a first package body (124, [0024]) disposed over the first surface of the carrier and spaced apart from the first surface of the carrier (fig. 9).
Regarding claim 2, Chiang731 teaches further comprising a first dielectric layer (114, [0024]) disposed between the first package body and the first surface of the carrier (fig. 9).
Regarding claim 3, Chiang731 teaches further comprising a second dielectric layer (115, [0037]) covering the emitting element and separating the first package body from the first dielectric layer (fig. 9).
Regarding claim 4, Chiang731 teaches wherein the first dielectric layer covering the emitting element and separating the first package body from the carrier (fig. 9).
Regarding claim 5, Chiang731 teaches further comprising: a first building-up circuit (116/118/120/122, [0021-0022]) disposed on the second surface of the carrier (fig. 9), the first building-up circuit comprising a conductive layer (118 portion connecting TV) and a dielectric layer (116) covering the conductive layer; and a conductive pillar (TV, [0014]) disposed on the first building-up circuit (fig. 9).
Regarding claim 6, Chiang731 teaches further comprising: a conductive pad (118 portion connecting 120) disposed on the dielectric layer of the first building-up layer; and a conductive via (via under TV) connecting the conductive pad with the conductive layer of the first building-up layer (fig. 9).
Regarding claim 7, Chiang731 teaches wherein a lateral surface and a top surface of the conductive pad are covered by the conductive pillar (fig. 9).
Regarding claim 27, Chiang731 teaches wherein a lateral surface of the carrier is substantially coplanar with a lateral surface of the first package body (fig. 9).

Claim 1, 5-6, 8, 10, 12-13, 21-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US publication 2019/0157208 A1), hereinafter referred to as Lin208.

Regarding claim 1, Lin208 teaches a semiconductor device package (fig. 6 and related text), comprising: a carrier (250, [0042]) having a first surface (surface near 270) and a second surface (surface near IN, fig. 6) opposite to the first surface; an emitting element (260, [0044]) disposed on the first surface of the carrier (fig. 6); and a first package body (270, [0046]) disposed over the first surface of the carrier and spaced apart (spaced apart by 260) from the first surface of the carrier (fig. 6).
Regarding claim 5, Lin208 teaches further comprising: a first building-up circuit (220, [0037-0039]) disposed on the second surface of the carrier (fig. 6), the first building-up circuit comprising a conductive layer (A, examiner markup below, [0037]) and a dielectric layer (B, examiner markup) covering the conductive layer; and a conductive pillar (CP, [0019]) disposed on the first building-up circuit (fig. 6).

    PNG
    media_image1.png
    490
    645
    media_image1.png
    Greyscale

Regarding claim 6, Lin208 teaches further comprising: a conductive pad (C, examiner markup ) disposed on the dielectric layer of the first building-up layer; and a conductive via (via within 222) connecting the conductive pad with the conductive layer of the first building-up layer (fig. 6).
Regarding claim 8, Lin208 teaches further comprising: a second package body (210, [0033]) disposed on the first building-up layer and covering the conductive pillar (fig. 6); a second building-up layer (122/124/152/154/156, [0026 and 0030]) disposed on the second package body; and an electronic component (110, [0024]) disposed on the second building-up layer and electrically connected to the second building-up layer (fig. 6).

Regarding claim 10, Lin208 teaches a semiconductor device package (fig. 6 and related text), comprising: a carrier (250, [0042]) having a first surface (surface near 270) and a second surface (surface near IN, fig. 6) opposite to the first surface; an emitting element (260, [0044]) disposed on the first surface of the carrier (fig. 6); a first building-up layer (100/CP, [0019 and 0042]) disposed on the second surface of the carrier (fig. 6), the first building-up layer having a first conductive layer (110b, [0019 and 0044]), a dielectric layer (110a, [0019]) covering the first conductive layer and a second conductive layer (CP) on the dielectric layer and electrically connected to the first conductive layer (fig. 6); and an electrical element (224, [0037]) disposed on the second conductive layer (fig. 6).
Regarding claim 12, Lin208 teaches wherein a lateral surface and a top surface of the second conductive layer are covered by the electrical element (fig. 6).
Regarding claim 13, Lin208 teaches further comprising: a first package body (210/222, [0033 and 0037]) disposed on the first building-up layer and covering the electrical element (fig. 6); a second building-up layer (122/124/152/154/156, [0026 and 0030]) disposed on the first package body; and an electronic component (110, [0024]) disposed on the second building-up layer and electrically connected to the second building-up layer (fig. 6).

Regarding claim 21, Lin208 teaches wherein the conductive pad comprises a first portion disposed within the dielectric layer and a second portion protruded from the dielectric layer (fig. 6).
Regarding claim 22, Lin208 teaches further comprising: a second package body (D, examiner markup) covering the conductive pillar; wherein the conductive pillar separates the conductive pad from the second package body (fig. 6).
Regarding claim 23, Lin208 teaches wherein at least a part of the conductive pillar is disposed over the conductive pad and exposes a portion of the conductive pad (fig. 6).
Regarding claim 24, Lin208 teaches wherein a width of the conductive pillar is less than a width of the conductive pad in a cross-sectional view (fig. 6).
Regarding claim 27, Lin208 teaches wherein a lateral surface of the carrier is substantially coplanar with a lateral surface of the first package body (fig. 6).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	
Claim 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Chiang et al. (US publication 2020/0203817 A1), hereinafter referred to as Chiang817.

Regarding claim 1, Chiang817 teaches a semiconductor device package (fig. 6 and related text), comprising: a carrier (10, [0014]) having a first surface (surface near 60) and a second surface (surface near 20, fig. 6) opposite to the first surface; an emitting element (60, [0021]) disposed on the first surface of the carrier (fig. 6); and a first package body (70, [0022]) disposed over the first surface of the carrier and spaced apart from the first surface of the carrier (fig. 6).
Regarding claim 9, Chiang817 teaches wherein the carrier includes a glass material ([0014]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin208, as applied to claim 6 above, and further in view of Wan et al. (US patent 10,366,966 B1), hereinafter referred to as Wan966.

Regarding claim 11, Lin208 discloses all the limitations of claim 10 as discussed above on which this claim depends.

Wan966 teaches further comprising a seed layer disposed between the electrical element and the second conductive layer (line 3-25 of col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin208 with that of Wan966 so that further comprising a seed layer disposed between the electrical element and the second conductive layer for improved deposition quality and thus electrical properties.
Regarding claim 25, Lin208 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Lin208 does not explicitly teach further comprising a seed layer disposed between the conductive pad and the conductive pillar.
Wan966 teaches further comprising a seed layer disposed between the conductive pad and the conductive pillar (line 3-25 of col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin208 with that of Wan966 so that further comprising a seed layer disposed between the conductive pad and the conductive pillar for improved deposition quality and thus electrical properties.
Regarding claim 26, Wan966 discloses wherein the seed layer is in contact with the conductive pad and the conductive pillar (line 3-25 of col. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.